875 F.2d 865
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.C.W. McNEW;  James H. Simonton, Jr.;  State Inmates of theSullivan County Jail;  Plaintiffs,Roger H. Bailey;  Gregory A. Lilley, Plaintiffs-Appellants,v.Mike GARDNER, Sheriff;  Lynn Hawkins, Captain;  Jerry Pratt,Lieutenant;  Sullivan County;  Margaret Devault, Chairman,Jail Committee;  Jack Shepard, Deputy Jailer;  NedMcWherter, Governor;  Steve Norris, Commissioner, TennesseeDepartment of Corrections;  Odie Jones, Director of Paroles;Doug Morgan, Tennessee Corrections Institute, Defendants-Appellees.
No. 89-5210.
United States Court of Appeals, Sixth Circuit.
May 25, 1989.

Before BOYCE F. MARTIN and BOGGS, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This court entered an order on March 2, 1989, directing the appellants to show cause why their appeal should not be dismissed for lack of jurisdiction because of a late notice of appeal.  The appellants have failed to respond.


2
It appears from the record that the final decision was entered January 10, 1989.  The notice of appeal dated February 7, 1989, was filed in the district court February 13, 1989.  The filing was four days late.  Fed.R.App.P. 4(a) and 26(a).


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Fed.R.App.P. 4(a) is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.   McMillan v. Barksdale, 823 F.2d 981, 982 (6th Cir.1987);  Myers v. Ace Hardware, Inc., 777 F.2d 1099, 1102 (6th Cir.1985);  Denley v. Shearson/American Express, Inc., 733 F.2d 39, 41 (6th Cir.1984) (per curiam);  Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016, 1018 (6th Cir.1983).  Fed.R.App.P. 26(b) specifically provides that this court cannot enlarge the time for filing a notice of appeal.  Appellants have failed to indicate that they gave the notice of appeal to prison authorities on or before the expiration of the appeal period.   See Houston v. Lack, 108 S. Ct. 2379, 2383-85 (1988).


4
Accordingly, it is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.